COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         DJ Christopher Lowe v. The State of Texas

Appellate case number:       01-14-00158-CR

Trial court case number:     10-DCR-055397

Trial court:                 400th Judicial District Court of Fort Bend County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Although counsel included a cover letter to appellant, dated
November 20, 2014, stating that a motion to withdraw was enclosed, counsel has not,
however, filed a motion to withdraw from representation.
      If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See id. An Anders brief must accompany a motion to withdraw
because neither the brief nor the motion may be filed on its own. See id.; In re Schulman,
252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
        In addition, counsel has not filed a separate cover letter in accordance with Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify his client of the motion to
withdraw and the accompanying Anders brief, providing him with a copy of each, (2)
inform him of his right to file a pro se response and of his right to review the record
preparatory to filing that response, [] (3) inform him of his pro se right to seek
discretionary review should the court of appeals declare his appeal frivolous,” and (4)
“notify his client that, should he wish to exercise his right to review the appellate record
in preparing to file a response to the Anders brief, he should immediately file a motion
for pro se access to the appellate record with the applicable court of appeals,” which
letter includes “a form motion . . ., lacking only the appellant’s signature and the date, . . .
inform[ing] the appellant that, in order to effectuate his right to review the appellate
record pro se, should he choose to invoke it, he must sign and date the motion and send it
on to the court of appeals within ten days of the date of the letter from appellate counsel.”
436 S.W.3d at 319–20.
       Accordingly, we order appellant’s appointed counsel, Mark W. Racer, to file with
the Clerk of this Court a motion to withdraw that complies with Texas Rules of Appellate
Procedure 6.5 and 9, and file and mail an updated cover letter to appellant in accordance
with Kelly. See TEX. R. APP. P. 6.5, 9; Kelly, 436 S.W.3d at 319-20; Schulman, 252
S.W.3d at 410, 412. We further order appellant’s appointed counsel to notify us, in
writing, “that he has (1) informed the appellant of the motion to withdraw and attendant
Anders brief, [and] (2) provided the appellant with the requisite copies while notifying
him of his various pro se rights, and (3) supplied him with a form motion for pro se
access to the appellate record (and the mailing address for the court of appeals), to be
filed within ten days, so that he may timely effectuate that right, if he so choose.” Kelly,
436 S.W.3d at 319. Because the Clerk of this Court mailed appellant a form pro se
motion for access to the appellate record on December 31, 2014, counsel does not need to
send another form motion to his client, but should notify his client as provided above.
       Counsel shall send the required letter to his client and shall file the required
motion to withdraw and notice with the Clerk of this Court within 15 days of the date of
this order.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                 Acting individually        Acting for the Court

Date: January 8, 2015